Exhibit 21 Subsidiaries of LEXMARK INTERNATIONAL, INC. Subsidiaries State or Country of Incorporation CEEmark-CS Ltd Jersey CEEmark Limited Jersey ISYS Search Software Pty Ltd Australia Lexington Care, LLC Delaware Lexington Tooling Corporation Delaware Lexmark Asia Pacific Corporation, Inc. Delaware Lexmark Bilgi Islem Urunleri Ticaret Limited Sirketi Turkey Lexmark Canada, Inc. Canada Lexmark Deutschland GmbH Germany Lexmark Espana, L.L.C. Delaware Lexmark Espana, L.L.C. & Cia, S.C. Spain Lexmark Europe Holding Company I, LLC Delaware Lexmark Europe Holding Company, II, LLC. Delaware Lexmark Europe S.A.R.L. France Lexmark Europe Trading Corporation, Inc. Delaware Lexmark Financial Services, LLC Delaware Lexmark Government Solutions, LLC Delaware Lexmark Handelsgesellschaft m.b.H. Austria Lexmark Internacional, S.A. de C.V. Mexico Lexmark Internacional Servicios, S. de R.L. de C.V Mexico Lexmark International Africa Sarl Morocco Lexmark International Algeria Sarl Algeria Lexmark International (Asia) S.A.R.L. Switzerland Lexmark International (Australia) Pty Ltd Australia Lexmark International BH d.o.o. Bosnia Lexmark International Bulgaria EOOD Bulgaria Lexmark International B.V. Netherlands Lexmark International (China) Limited China Lexmark International CRT d.o.o. Croatia Lexmark International (Czech) s.r.o. . Czech Republic Lexmark International de Argentina, Inc. Delaware Lexmark International de Chile Ltda Chile Lexmark International de Mexico, S de RL de CV. Mexico Lexmark International de Peru, SRL Peru Lexmark International de Uruguay S.A. Uruguay Lexmark International do Brasil Ltda. Brazil Lexmark International Egypt Ltd. Egypt Lexmark International Financial Services Company Ltd. . Ireland Lexmark International (India) Private Limited India Lexmark International Investment Corporation Delaware Lexmark International, K.K. Japan Lexmark International Ltd. U.K. Lexmark International (Malaysia) Sdn. Bhd. Malaysia Lexmark International Middle East FZ-LLC Dubai Lexmark International Polska Sp.Z.o.o Poland Lexmark International (Portugal) Servicos de Assistencia e Marketing, Unipessoal, Lda. Portugal Lexmark International Puerto Rico Puerto Rico Lexmark International RS d.o.o. Serbia Lexmark International Rus LLC. Russia Lexmark International S.A. Belgium Lexmark International S.A.S. U France Lexmark International SCI France Lexmark International Service and Support Center Limited Ireland Lexmark International (Singapore) Pte Ltd Singapore Lexmark International (Slovakia) s.r.o. Slovakia Lexmark International South Africa (Pty) Limited South Africa Lexmark International S.r.l. Italy Lexmark International Technology Hungaria Kft Hungary Lexmark International Technology Romania Srl Romania Lexmark International Technology S.A. Switzerland Lexmark International Trading Corp. Delaware Lexmark Magyarország Kft Hungary Lexmark Mexico Holding Company, Inc. Delaware Lexmark Nordic, L.L.C. Delaware Lexmark Operaciones Mexico, S. de R.L de C.V. Mexico Lexmark Information Technology (China) Company Ltd China Lexmark Receivables Corporation Delaware Lexmark Research & Development Corporation Philippines Lexmark S.A. (Korea) Ltd. Korea Lexmark (Schweiz) AG Switzerland PACSGEAR, Inc. California PACSGEAR GmbH Germany Pallas Athena Caribbean B.V. Curacao Perceptive Software Deutschland GmbH Germany Perceptive Software, LLC Delaware Perceptive Software R&D B.V. Netherlands Perceptive Software USA, Inc. Delaware Perceptive Software, Ltd. England & Wales Saperion (Switzerland) AG Switzerland Saperion Ltd U.K. Saperion Pte Ltd Singapore
